     Case: 1:20-cv-03097 Document #: 4 Filed: 06/08/20 Page 1 of 5 PageID #:18


                                                                            FIL/2E0D
                                                                                   20
From:
To:
                 Szilvia Schultz
                 Temporary E-Filing
                                                                                 6/8
Subject:         Re: Pro Se Filing in New Case                                          . BRUTO    N
                                                                              THOMA.SDG
                                                                                      IS T R IC T COURT
Date:            Monday, June 8, 2020 12:00:28 PM
                                                                           CLERK, U.S
Attachments:     Gmail - Priority package.pdf


Dear Clerk,
                                                                        20CV3097
Attached is an explanation from USPS regarding this matter.

Would this suffice as an explanation as to what happened to this package?
It was delivered to the Dirkson building, on 5/13/20. It was rerouted for an unknown reason as
the destination on the package was the Dirkson building. However, it was not scanned in any
additional place besides the Dirkson building, and it was not returned to sender. It is presumed
to be lost at this point and not in USPS custody.

I would like the 5/11/20 filing date per post office original mailing date to be reflected.

Please advise and thank you,
Szilvia




On Fri, Jun 5, 2020 at 10:54 AM Szilvia Kruss <szilvia.kruss@gmail.com> wrote:
 Hello,

  Thanks, I will try to find out what happened to the delivery and some documentation of it
  before I file then.

  Best,
  Szilvia



  On Friday, June 5, 2020, Temporary E-Filing <Temporary_E-Filing@ilnd.uscourts.gov>
  wrote:

    Good morning,



    Yes, the reason is, from our records we have not received the filing on 5/11/20. The post
    office did not state your letter was delivered to us. We cannot arbitrarily give you a
    backdated file date without the document from the post office based on your emailed
    request.
Case: 1:20-cv-03097 Document #: 4 Filed: 06/08/20 Page 2 of 5 PageID #:19




From: Szilvia Kruss <szilvia.kruss@gmail.com>
Sent: Thursday, June 4, 2020 5:35 PM
To: Temporary E-Filing <Temporary_E-Filing@ilnd.uscourts.gov>
Subject: Re: Pro Se Filing in New Case



Hello,



I wanted to file it on 5/11/20 due to the statute of limitations. Is there a reason that you
cannot use the postmark date?



Thank you in advance,

Szilvia



On Thu, Jun 4, 2020 at 5:14 PM Temporary E-Filing <Temporary_E-
Filing@ilnd.uscourts.gov> wrote:

  Hello,

  I cannot use the 5/11/2020 date. If I take this complaint today and set up a new case I’d
  have to use 6/4/2020 as the filed date. Would you like me to file the complaint for
  6/4/2020/



  From: Szilvia Kruss <szilvia.kruss@gmail.com>
  Sent: Thursday, June 4, 2020 4:39 PM
  To: Temporary E-Filing <Temporary_E-Filing@ilnd.uscourts.gov>
  Subject: Re: Pro Se Filing in New Case



  Hello,



  Thank you so much for checking. I used the address information on the website, thus, I
  do not understand why it was rerouted. Can you please file this case with the 5/11/20
  date, now or with a comment pertaining to the filing date?
Case: 1:20-cv-03097 Document #: 4 Filed: 06/08/20 Page 3 of 5 PageID #:20


 Thank you,

 Szilvia




 On Thu, Jun 4, 2020 at 4:32 PM Temporary E-Filing <Temporary_E-
 Filing@ilnd.uscourts.gov> wrote:

   Good afternoon, I’ve checked our files and I do not see your case file and where we
   received it. Thank you for the tracking information. Below it says that your item was
   forwarded to another address. I don’t believe we received this letter.



   Tracking History

   May 13, 2020, 9:19 am
   Forwarded
   CHICAGO, IL
   Your item was forwarded to a different address at 9:19 am on May 13, 2020 in
   CHICAGO, IL. This was because of forwarding instructions or because the address or
   ZIP Code on the label was incorrect.


   May 13, 2020, 8:13 am
   Out for Delivery
   CHICAGO, IL 60604


   May 13, 2020, 8:02 am
   Arrived at Post Office
   CHICAGO, IL 60699


   May 13, 2020, 3:25 am
   Arrived at USPS Regional Facility
   CHICAGO IL DISTRIBUTION CENTER


   May 13, 2020, 2:10 am
   Accepted at USPS Origin Facility
   PLAINFIELD, IL 60586
Case: 1:20-cv-03097 Document #: 4 Filed: 06/08/20 Page 4 of 5 PageID #:21


   May 12, 2020
   Pre-Shipment Info Sent to USPS, USPS Awaiting Item




   From: Szilvia Kruss <szilvia.kruss@gmail.com>
   Sent: Thursday, June 4, 2020 3:51 PM
   To: Temporary E-Filing <Temporary_E-Filing@ilnd.uscourts.gov>
   Subject: Fwd: Pro Se Filing in New Case



   Dear Clerk,



   This new filing was mailed with Priority Mail on 5/11/2020 with tracking number
   9405503699300372715693.



   Tracking from USPS indicated that it was forwarded on May 13th, but it does not
   state where to?

   USPS did not have any otherr return or forwarding postage information.



   I am attaching the original filing for this case, and I would like to keep the 5/11/20
   date for filing in case the original filing cannot be found?



   Name: Szilvia Kruss

   Address: 15963 S. Arbor Dr. Plainfield, IL 60586

   Phone Number: 815-715-0930



   Sincerely,

   Szilvia
           Case: 1:20-cv-03097 Document #: 4 *PDLO3ULRULW\SDFNDJH
                                                     Filed: 06/08/20 Page 5 of 5 PageID #:22


                                                                                             6]LOYLD6FKXOW]V]LOYLDNUXVV#JPDLOFRP!



  3ULRULW\SDFNDJH
  PHVVDJH

  6DVVLQH'DODO3ODLQILHOG,/'DODO'6DVVLQH#XVSVJRY!                                                    6DW-XQDW$0
  7RV]LOYLDNUXVV#JPDLOFRPV]LOYLDNUXVV#JPDLOFRP!
  &F6DVVLQH'DODO3ODLQILHOG,/'DODO'6DVVLQH#XVSVJRY!


    3DFNDJHZLWKWUDFNLQJQXPEHUZDVJRLQJWR&KLFDJR6

    '($5%25167&KLFDJR,O

    3DFNDJHJRWIRUZDUGIRUXQNQRZQUHDVRQDQGLWLVQRWUHFHLYHG\HW,WLVEHLQJLQSURFHVVIRUEXVLQHVVGD\VLWLV
    FRQVLGHUDVDORVWSDFNDJH

    3OHDVHFDOOPHIRUDQ\TXHVWLRQ8VLQJWKHFRQWDFWLQIRUPDWLRQEHORZ

    

    

    3ODLQÀHOG
    'DODO6DVVLQH
    6XSHUYLVRU&XVWRPHUVHUYLFH
         
    




KWWSVPDLOJRRJOHFRPPDLOX"LN FEGHG YLHZ SW VHDUFK DOO SHUPWKLG WKUHDGI$ VLPSO PVJI$   
